Title: Abigail Adams to John Adams, 30 January 1797
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy Jan’ry 30 1797.
          
          Inclosed is a Letter for our Daughter which you will be so good as to cover and address. it is in reply to two which I have received from her pressing Me to come on & be with her untill March
          I have replied to her, as to you that if it was necessary I would come, but that I had rather not untill I knew what was necessary & saw the means for executing, having no inclination to proceed in the Dark or be involved in difficulties. Congress will rise in March. there will not be any great occasion I presume for the President to see much Company. as to House I suppose some one will offer. as to Furniture, some I suppose will remain in the Presidents House as belonging to the United States. What May be Wanting, if a sum is granted to supply it, and I am consulted upon it I can soon determine. Mrs Otis may be consulted she is upon the Spot and is as good a judge as I could wish. Brisler is not unacquainted with Such Things. let the coat be cut to the Cloth. neverless when ever You say the Word that I am necessary to your releif of care, of Mind or Body, I come.
          In reply to me respecting the Farms here, I would have you as

explicit as possible with regard to what you would have Done. Labour is not like to be lower. produce keeps up its price, particularly Grain, and West India articles are 25 pr cent higher than this time last year. My Mind is Much occupied in determing what to Do with this. I cannot think of a more eligible plan than that which we proposed of placeing Mears here as over seeer, he keeping his own House to retire to when I may wish to return here of summers. I cannot think of any person so trust worthy as both he and his wife. inclosed is a little plan which I have thought of. Mrs Brisler will go to Philadelphia when I do and make part of our Family. I have had several applications for the place of Ladys Maid, but My answer has been that I have not made any arrangments— amongst others Betsy Howard has applied whom I should like well if her Health will answer a trusty person I shall want in that capacity. Polly will be married, Becky may remain with mrs Mears and little Betsy I would take or procure a place for her. if this plan should be agreed upon in our new lease with French had I better not have Quincys Meddow inserted and Let mr Jonathan Baxter take that meddow which he wants to halves. that would lessen the buisness upon this place. as soon as the Season will allow Billings says he will go on to compleat the Wall & should like to have Hayden to assist him— We have got wood enough Home to last us the Year— I wish you would Draw & execute a power of Attorney for Mr Quincy. I expect to have to call upon him to bring an action or two, against the Nightingales. Your Brother came last week to tell me that they had cutt in upon you largely and that if I would not persue them now, he would never tell me again. Deacon Webb it seems sit the fellows to cut & cart him wood, and not finding a sufficient quantity in his; they have cut in, your Brother thinks four or 5 Rods upon You.— Vesey has cut this winter where your Brother has shewn him only. I immediatly wrote a Note to the Deacon informing him; I requesting him to send some person to meet mr Joseph Arnold, whom your Brother advised me to appoint; to run the line; and determine what quantity had been cut. the Deacon sent me word he would attend on Saturday last; Arnold agreed to go, but the Day proving a very thawing one; Arnold did not go; the Deacon went with Joseph Bass; but could Do nothing, as Arnold was not there. he has however Stopt the Men, but he knew no more about his Lot, than he does about Government. he wishes however to Do what is right. I have received information that wood has been cut by Samll Nightingale in the Lot call’d Babel. I

am endeavouring to get proof as soon as I have I will commence an action. It is not the first Time that fellow has cut wood knowingly in Your Lot. if I had punishd him then, he would not have Dared to have repeated his Theaft. in this way we shall have all the Lots cut up, and they who touch my wood, attack me upon My favorite Ground.
          Charls writes me that he has had to give 24 Dollors pr cord this winter. wood has been low here this winter, in Boston only 5 Dollors—
          Have you thought of a private Secretary. Why not employ the one already in the Presidents Service—for a time at least I am so little acquainted with the Young Gentlemen of the Day that I cannot think of any one who is personally known to me that would do. You will no Doubt have many applications. with the Letters which came to Quincy by last Mail was one of yours to an Inn Holder in the Jerseys, Drake I think. by some mistake it was sent here. I sent it to the post office. I mention it least You should be at a loss to know what became of it. it might be on buisness which required an answer. as this Letter is wholy on Family buisness I will close it and begin a new one upon politicks when I write again. You tell me You Dreem of me. I hope they are pleasent Dreems, for sleeping or waking I am / Wholy Yours—
          
            Abigail Adams
          
        